DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/22/2021, with respect to the rejections of Claims filed 9/14/2021 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
The Examiner miscalculated the percentage recited in Satoh et al. The previous rejection is WITHDRAWN and the Finality of the previous rejection is WITHDRAWN. A second non-final rejection is issued given that the previous rejection over Satoh et al. was made final based on Applicant’s IDS filing. Sasaki et al., while provided in an IDS, was provided prior to the first action on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 
  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14-15, 17-18, and 20-33 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (EP 0749775, cited by Applicant ) further in view of Ford et al. (2013/0338297).
Claims 1, 2, 3, 4, 30 and 31: Sasaki et al. teach a method for manufacturing a hollow fiber membrane comprising the method steps: 
preparing at least one spin mass comprising a hydrophobic and a hydrophilic
polymer, at least one aprotic polar solvent and one water-insoluble antioxidant [Page 4, line 23 “polysulfone”; Page 4, “PVP”; Page 4, lines 27-32, DMA solvent in spin mass; Page 4, “tocopherol” in the spinning dope at the concentration of 0.001-10 wt%]
preparing at least one coagulant comprising at least one aprotic polar solvent and/or at
least one non-solvent [page 4, lines 33-37, “nonsolvent”; page 4, line 27, “dimethyl acetamide”],
conveying the spin mass through at least one annular gap of a spinneret into a hollow
strand [page 4, lines 45-46],
conveying the coagulant through a central bore of the spinneret into the lumen of the
strand [page 4, lines 46-49],
introducing the strand into a precipitating bath [page 4, lines 49-55], wherein the spin mass contains 0.001 to 0.05% by weight of the water-insoluble antioxidant  [page 4, line 43]

Sasaki et al. do not teach that the coagulant furthermore comprises at least one hydrophilic polymer.
Ford et al. teach a method of forming a hollow fiber membrane wherein polyvinylpyrrolidone, a hydrophilic polymer, is added to the coagulant as an additive [0025]. Polyvinylpyrrolidone (PVP) is well-known in the art as a polymer used to control pore formation. Ford et al. teach that PVP is beneficial for use in obtaining desirable properties for the hollow fibers [0069].
One of ordinary skill in the art at the time of the invention would have found it obvious to add PVP to Sasaki et al.’s central bore coagulant for controlling the pore formation and rheology of the hollow fiber interior.
	Claim 5: Ford et al. teach that the PVP in the bore fluid is less than about 10wt% [0012] or other amounts [0044]. 
	Claim 6: Sasaki et al. do not teach that the PVP percentage is from 2-7 wt%. They do not provide a range of percentage but they do provide in the examples the number of 9 wt% of PVP in the spin mass. While Sasaki et al.’s value does not overlap with the claimed range, MPEP 2144.05 provides that a prima facie case of obviousness exists where the claimed ranges or 
Furthermore, Satoh et al. (previously cited) teach that the concentration of PVP in the spin mass solution is a result effective variable that is routinely optimized to adjust the biocompatibility and hydrophilicity, and pore structure of the membrane [0039]. 
Ford et al. teach that the amount of PVP in the spin mass is from 0-10% [0034-0035].
One of ordinary skill in the art at the time of the invention would have found it obvious that 0-10% is a suitable concentration for PVP in the spin mass. The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claim 7: Ford et al. teach that the molecular weight of the PVP can be high or low, that being less than 100kDa (100,000 g/mol) or greater than 900kDa (900,000 g/mol) [0012]. 
Claim 8: Ford et al. teach that the spin mass and the bore fluid can both have a high or low MW PVP [0012]. Choosing the relative MW is within the routine skill of one of ordinary skill in the art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 9: Ford et al. teach that the PVP may have a high or low MW in either the spin mass or the bore fluid [0012]. A high spin mass being greater than 900kDa and a low spin mass being lower than 100kDa [0012]. The MW of the PVP in the spin mass is a well-known result effective variable that is optimized to control the membrane pore structure and hydrophilicity, and spinning behavior of the material. The discovery of an optimum value of a known result 
Claims 10, 11, 14, 32, and 33: Sasaki et al. teach a hollow fiber membrane comprising: comprising a hydrophobic and a hydrophilic polymer, at least one aprotic polar solvent and one water-insoluble antioxidant [Page 4, line 23 “polysulfone”; Page 4, “PVP”; Page 4, lines 27-32, DMA solvent in spin mass; Page 4, “tocopherol” in the spinning dope at the concentration of 0.001-10 wt%]
Sasaki et al. do not teach that the coagulant furthermore comprises at least one hydrophilic polymer.
Ford et al. teach a method of forming a hollow fiber membrane wherein polyvinylpyrrolidone, a hydrophilic polymer, is added to the coagulant as an additive [0025]. Polyvinylpyrrolidone (PVP) is well-known in the art as a polymer used to control pore formation. Ford et al. teach that PVP is beneficial for use in obtaining desirable properties for the hollow fibers [0069]. The use of PVP in the bore fluid results in PVP on the internal surface layer of the lumen.
One of ordinary skill in the art at the time of the invention would have found it obvious to add PVP to Sasaki et al.’s central bore coagulant for controlling the pore formation and rheology of the hollow fiber interior.
Sasaki et al. and Ford et al do not teach the PVP content of a near-surface layer of an inner lumen of the hollow fiber membrane where that is 22% measured by an XPS measurement method.

Sasaki et al. do not teach the antioxidant percentage by weight ratio in relation to the total weight of the membrane. However, Sasaki et al. use the same amount of antioxidant in their spin mass (page 4, lines 40-44). It would have been reasonable for one of ordinary skill in the art at the time of the invention to conclude that the final weight percent with respect to the membrane would be in the same range or sufficiently close to the same range.
Claims 12, 23, 24, 26, 28, and 29 are directed to the behavior of the claimed material in certain conditions over a period of time. Sasaki et al. and Ford et al.’s material is the same material as claimed. Therefore, claimed properties are inherent. “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent" (MPEP 2112.01, II.). Therefore, it is understood that Sasaki et al. and Ford et al.’s material would have the same result under the same conditions as the material claimed.
Claims 15, 17, and 25 are directed to the properties of the claimed hollow fiber membrane.  “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent" (MPEP 2112.01, II.).
Claim 18: the PVP content in the membrane is a result effective variable. The PVP content is routinely optimized to control the pore structure and hydrophilicity of the membrane, and spinning properties of the spin solutions. The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claim 20, 21, and 22: Ford et al. teach that the PVP may have a high or low MW in either the spin mass or the bore fluid [0012]. A high spin mass being greater than 900kDa and a low spin mass being lower than 100kDa [0012]. The MW of the PVP in the spin mass is a well-known result effective variable that is optimized to control the membrane pore structure and hydrophilicity, and spinning behavior of the material. The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 27 is directed to the behavior of the claimed material in certain conditions over a period of time and to the properties of the claimed hollow fiber membrane. Sasaki et al. and Ford et al.’s material is the same material as claimed. Therefore, claimed properties are inherent. “When the structure recited in the reference is substantially identical to that of the claims, 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/            Primary Examiner, Art Unit 1778